Title: From George Washington to Brigadier General Lachlan McIntosh, 15 February 1779
From: Washington, George
To: McIntosh, Lachlan

Dear Sir,
Head Quarters Middle Brook Feby 15th 1779.

Inclosed is the copy of a Letter which was written to you from Philadelphia & now transmitted for fear of miscarriage.
The more I contemplate on an Expedition from Fort Pitt, the more perswaded I am of the superior advantages that will result from its co-operation with some enterprize from this quarter (if circumstances will permit) but as a measure of this kind depends upon contingencies, no perfect plan can be yet formed; but as there will be little or no difference in the preparation for an Expedition up the Alligany against the hostile tribes of the Six Nations, & one against the Indians more Westerly & Detroit, I would have you confine your attention more to the first than the latter objects; keeping the design as much as possible an impenetrable secret, under an Idea that you are preparing to prosecute the objects of the last campaign; and to lessen as much as possible the expence of land transportation, you mean to make use of that by Water—The only thing that can lead to a discovery of the real design, is the steps which must necessarily be taken to obtain a thorough knowledge of the rout, & other circumstances to form the plan but this may be covered in a great degree by the adoption of similar measures (which may eventually be equally necessary) the other way. Your oblique enquiries in the first case, should always be accompanied with pointed ones in the second, which will naturally give the bias to that way of thinking.
I am clearly of opinion that water transportation wherever it can be used will be found most eligible, and least expensive; I therefore again repeat the desire contained in my last respecting vessels; but am somewhat at a loss to decide on the proper kind—Batteaux will, I fear, be too heavy & unwieldy for such waters as you will have occasion to go up; and will, besides, be expensive—Large Canoes—say pettiaugers—unless well made are also heavy, and perhaps equally unfit for narrow Waters and crooked streams; nor will they, it is to be feared, do in a swell unless modelled by skilful hands; but as great part of the workmanship of these is to be effected by common labourers, & no Iron pitch, or oakum requisite, they must on these accts be infinitely the cheapest & easiest obtained and therefore to be prefered—But still I can not give an absolute order for prefering them to Batteaux but leave the matter to your own judgment & to circumstances after having giving this opinion. Should the Pettiauger deserve the preference, I recommend it to you to get some skilful Persons as master Workmen & directors. If there are any Men with you from the Seacoast; or broad Waters in Virga Maryland or Pensylvania, they, more than probably, will be proper hands to employ; as they know the kind made use of in Chesapeak & Delaware Bays (where they will live in almost any weather)—The reason of my being thus particular in respect to this matter is, that Vessels properly constructed would be light—easily transported into lake Erie—& answer there to coast & by serving a double purpose, be fitted for any event & save much expence to the public. The French last War had a number of Bark Canoes on those Waters. these are extremely light & easily transported by land from place to place, but so easily wrecked as to render a dependance on them precarious—I mention them because they are cheap & may be called in aid of the others—They used to make them of Birch bark—but if this is difficult to be had other kinds I suppose will do.
The necessity of the enquiries directed in my last (added to what I have hear said) will appear so obvious, that I am perswaded you will not delay a moments time, nor slip an oppertunity, to obtain information sufficient to form the expedition for co-operation (if that shall be ultimately determined upon)—In doing this, it is needless to repeat how indispensably expedient it is to obtain a thorough knowledge of the nature & extent of the navigation above Fort Pitt—How far it is from the head of this navigation to the Settlements of the Six nations, especially those of the Senecas—& what kind of Country to pass through—Whether there is any better rout by the way of prisquile & the Lake—whether there is any—& What kind of communication betwn the upper parts of the Alligany for instance Kittanning Venango &ca & the well settled parts of Pensylvania which is necessary to be known on two accts as it may serve to draw supplies, & answer for a retreat in case of extreme necessity—It is also necessary to have in contemplation proper places to establish small posts at for the security of Convoys and other purposes. The Kittaning & Wenango Appear from the face of Evans Map to be eligible—others will be necessary higher up the Alligany; and one essentially so at the head of the Navigation, with a strong guard for the security of the Vessels.
Your Vessels (let them be of what kind they will) should be accommodated with both oars & setting Poles—the first for deep Water (& keeping in the middle of the River in case of necessity)—& the latter for the sides & shallow Water—both these should be made of good Wood, & in time, that they may season & get light before they are used. It would be no bad exercise, & I am sure it would be good policy, to practice the Soldiers when they are disengaged from other duty in rowing & setting Vessels against stream; they will, otherwise, be very aukward when they are brought to it by necessity.
I shall endeavour to give you as little trouble as possible with Militia next Campaign, not only to avoid expence to the public, but that your operations may be more governable, & pointed with respect to time, in co-operating with other bodies—The adjt Genl will furnish you with Copies of General Orders for reinlisting the Soldiers of the Continental Regiments, and I trust that every exertion of the Officers will be used to comply with the views of them—Brodhead may send Officers into the back parts of Pensylva and Gibson into these of Virginia, to try their success under the resolve inclosed. How you stand provided with the means I know not, but in case of deficiency, you are to apply to the board of treasury for Money to answer these purposes. I hope these two Regiments may be got pretty strong by the middle of May—and Congress having empowered me to compleat some Companies of Colo. Rawlings’s Regiment, these, with the standing Forces under your Command at present, will (as they are Troops to be depended on) make a respectable body. I have directed the Commissary Genl of purchases (Wadsworth) under the inclosed resolve, to lay in four Months provisions for 12,00 Men at Pittsburg, by the first of May. He will continue Colo. Morgan in this business, if he chooses it—but as it is necessary to avoid interference in Office that all the branches of the same department should be under one general direction, & superintendance, my orders have gone, and must go through him.
That I may know what Stores of different kinds—Tools &ca are wanted—let me have exact returns of all those you now have in the department—Your attention should be turned in time to proper guides for the expedition—men in whom you can confide and that you may not be hurried so much in these matters as to obtain imperfect accts I do not wish you to be at head Quarters till about the middle or last of April, by which time it is to be hoped that clear and perfect information of the whole distance may be obtained from Fort Pitt to the head of the navigation of the Alligany, & the distance afterwards to the Indian towns—so that the Rout may be compleatly marked, & the Stages & halting days named, that the different Armies may move in concert, & know with certainty what dependance to place on each other & where they are.
